Filed 4/14/15 Public Guardian of Sonoma County v. E.H. CA1/4
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                 DIVISION FOUR


PUBLIC GUARDIAN OF SONOMA
COUNTY,
         Plaintiff and Respondent,                                   A143271

v.                                                                   (Sonoma County
E.H.,                                                                Super. Ct. No. SPR82694)
         Defendant and Appellant.


         E.H. is charged with first degree murder in the April 2007 death of his mother.
Reportedly, he stabbed her with a sword 16 times after his persistent Star Wars delusions
convinced him that she had been taken over by the “dark side.” After being found
incompetent to stand trial pursuant to section 1370 of the Penal Code, E.H. was
committed to Napa State Hospital in September 2007. As he was not restored to
competency after a period of three years, the Sonoma County Public Conservator (Public
Conservator) petitioned the court in June 2010 to establish a so-called “Murphy
conservatorship” for E.H. under the Lanterman-Petris Short Act (LPS Act), Welfare &
Institutions Code, section 5000 et seq.1 This renewable one-year conservatorship was



1
  All statutory references are to the Welfare and Institutions Code unless otherwise
indicated. Named after the author of the 1974 legislation which created it, a Murphy
conservatorship is based on an alternate definition of gravely disabled under the LPS Act
applicable to persons who have been found mentally incompetent to stand trial and are
charged with a violent felony. (In re Polk (1999) 71 Cal.App.4th 1230, 1237.)

                                                             1
most recently extended by the trial court on August 20, 2014, to cover the period from
July 26, 2014, through July 26, 2015.
          E.H. appealed, and his appellate attorney has filed a brief raising no specific issues
but asking us to conduct an independent review of the record pursuant to People v.
Wende (1979) 25 Cal.3d 436 (Wende) and Anders v. California (1967) 386 U.S. 738
(Anders). Although appellate counsel acknowledges that, in Conservatorship of Ben C.
(2007) 40 Cal.4th 529 (Ben C.), the California Supreme Court declined to extend
Wende/Anders procedures to “typical” LPS Act appeals, he argues that a different result
is required for appeals involving Murphy conservatorships due to their entanglement with
an underlying criminal matter and their less extensive procedural protections. We do not
decide whether Wende review is mandated in this context. However, our discretionary
review of the record has uncovered no issues requiring further briefing, and we therefore
affirm.
                   I. FACTUAL AND PROCEDURAL BACKGROUND
          In its Conservatorship Investigation Report filed with the trial court in 2010
(Investigation Report), the Pubic Conservator indicated that E.H. had initially been
diagnosed as schizophrenic in 1996 at age 22 and had been conserved on two previous
occasions prior to the establishment of the Murphy conservatorship that is the subject of
these proceedings. Specifically, E.H. was conserved in 2002 after he was observed
throwing bullets at some young men in a parking lot. E.H.’s mother reported at that time
that her son was not medicated, was delusional, and displayed paranoid behavior.
Moreover, E.H. reportedly believed that “ ‘aliens had landed’ ” and that he had “ ‘an x-
wing fighter in his head that depletes his memory.’ ” E.H. was integrated back into the
community in 2005, but was conserved a second time in 2006 after he disclosed that he
had stopped taking his psychotropic medications and that “voices were telling him to do
violent things that he felt powerless to refuse.” E.H. apparently showed no insight into
his mental illness during this conservatorship and refused voluntary medication. He was
placed in a board and care facility, where he was residing at the time of his mother’s
murder.


                                                2
       The Investigation Report further indicated that, due to his mental illness, E.H.
suffered “continuous persecutory delusions about ‘people who live below us needing to
be rescued,’ ‘Star Wars,’ ‘conflicts in space,’ individuals called ‘the greys,’ and believing
that ‘his eyes were poked out causing his brain to collapse and cease to function.’ ”
Although he suffered from persistent, fixed delusions even when medicated, his delusions
increased drastically when he was not medicated and historically manifested in violent
thoughts and actions. E.H. believed that his mother was not really his biological mother
and that her murder was justified due to her “ ‘being on the dark side’ ” and “ ‘wearing
[Darth] Vad[e]r’s gloves giving her power.’ ” E.H. additionally stated that he had killed
his “ ‘so called mother’ ” because she was attempting to have psychics from Sebastopol
poison his food from Applebee’s. In determining that E.H. was incompetent to stand
trial, the court-appointed alienist concluded: “ ‘Although he is aware that he is charged
with killing his mother, he feels that she was not his mother and his account is so
dominated by delusional themes that he is clearly incompetent and cannot answer
questions in his own defense in a rational manner.’ ”
       According to the Public Conservator, E.H. showed no remorse for his crime, did
not believe he was schizophrenic (possessing instead only a “healthy” amount of
paranoia), displayed continuous resistance to medication, and reported that he would not
take his prescribed medications if released. Given his lack of insight, the Public
Conservator opined that E.H. remained a danger to others in society. Indeed, the Public
Conservator identified “no evidence” that E.H. could “successfully fend for himself or
take responsibility for treatment of his mental illness.” On this basis, a Murphy
conservatorship was established for E.H. on July 30, 2010.
       In connection with the 2011 conservatorship renewal, E.H. continued to maintain
that he was not mentally ill, but that the doctors were simply unaware “of the ‘dark side’
forces that threaten him, because he is ‘a little bit of a someone.’ ” E.H. further indicated
that his mother had betrayed him by spreading the lie that he was mentally ill and that he
did not regret her murder because “ ‘bad things’ related to the dark side’s expected rise in
power will happen and would be amplified were she alive.” At the time of his 2012


                                              3
renewal, E.H.’s doctor stated that E.H. remained delusional and suspicious of other
people being on the dark side. He reportedly believed that legal proceedings are part of
this dark side conspiracy and that his sister had recently gone over to the dark side, along
with other individuals he refused to name. In the doctor’s opinion, given his persistent
delusions, E.H. presented “a very real danger to kill again.” In 2013, E.H.’s dark side
delusions continued and he remained delusional about the people around him, opining
that his treatment team members were talking to the CIA about him.
       In June 2014, the Public Conservator again petitioned the trial court for
reappointment as E.H.’s Murphy conservator for an additional year. The petition was
supported by the medical opinion of two physicians who opined that E.H. continued to be
gravely disabled as defined by subdivision (h)(1)(B) of section 5008, such that a Murphy
conservatorship remained appropriate.2 (See § 5361.) The Public Conservator also
submitted evidence (via a request for judicial notice) that E.H. had been indicted for
murder and been found mentally incompetent in January 2010 and that the indictment
had not been dismissed. Moreover, in an accompanying declaration, E.H.’s treating
physician indicated that he continued to be delusional and paranoid, had difficulty
differentiating between fantasy and reality, could not assist counsel, and represented a
danger to others.




2
  A person is gravely disabled for purposes of that statute if he or she has been found
mentally incompetent under section 1370 of the Penal Code and all of the following are
true: (1) the indictment or information pending against the person at the time of
commitment charges a “felony involving death, great bodily harm, or a serious threat to
the physical well-being of another person;” (2) the indictment or information has not
been dismissed; and (3) “[a]s a result of a mental health disorder, the person is unable to
understand the nature and purpose of the proceedings taken against him or her and to
assist counsel in the conduct of his or her defense in a rational manner.” (§ 5008,
subd. (h)(1)(B).) To these statutory requirements, the California Supreme Court has
added an additional, constitutionally required finding: that the conservatee is “ ‘currently
dangerous as the result of a mental disease, defect, or disorder.’ ” (County of Los Angeles
v. Superior Court (2013) 222 Cal.App.4th 434, 442-443 (County of Los Angeles), quoting
Conservatorship of Hofferber (1980) 28 Cal.3d 161, 178.)

                                             4
       At the hearing on August 20, 2014, E.H.’s attending psychiatrist, Dr. Dumitrescu,
was qualified as an expert in psychiatry and testified regarding E.H.’s mental condition.
Although Dr. Dumitrescu had only recently been assigned to E.H’s case, he met with
E.H. on two occasions, talked to staff, and reviewed the conservatee’s records in support
of his stated observations and opinions. Specifically, Dr. Dumitrescu indicated that E.H.
continued to have a diagnosis of schizophrenia, paranoid type, and that he had personally
observed E.H. to suffer from “[d]elusions, primarily focused on Star Wars and
paranormal, and delusions of [a] persecutory nature” which were similar to the delusions
he was operating under at the time of his mother’s murder. Based on E.H.’s delusions
and distortion of reality, it was the psychiatrist’s opinion that E.H. would not be able to
understand or follow complex legal proceedings; nor would he be able to assist in his
own defense. Further, E.H. remained unconvinced that he suffered from a mental
disorder and told Dr. Dumitrescu that he would not take his medication if released.
Dr. Dumitrescu believed that, without medication, E.H.’s condition would worsen. He
further opined that there was a substantial risk that E.H.’s delusions would lead him to
cause physical harm or kill another person and that he posed “a current risk for danger.”
       E.H. also testified. He stated that he did meditation while in jail and at Napa State
Hospital, a practice that was unavailable to him before the death of his mother: “But one
of the problems with it is, um, I had an open aura, and auras can be open in the front. I
believe San Francisco has an open aura, France has open auras. The High Command has
open auras. I believe criminal lawyers usually have open auras. . . . And you can’t really
do it with an open aura, at all. . . . And killing [my mother] was actually an added bonus,
it closed my aura so I can be allowed to do the meditation.” E.H. stated that, if released,
he would return to Rohnert Park and try to continue his meditation there. This location
was preferable due to an abundance of black dirt because, according to E.H., “the
meditation I do, my stand-up gold thrives on black dirt around it, and really kind of
dwindles on brown dirt.” E.H. claimed he would support himself with social security
benefits, but also stated: “I actually have some crystallized time food crystals that can
come out of me . . . . It’s actually crystallized time fluid. Time fluid is—it’s something


                                              5
you get from sex. It’s a gift from women. . . . [A]nd they sell at about a million dollars
each.” His plan was to sell one of these crystals and buy a house.
       With respect to the force and the dark side, E.H. further testified: “The meditation
I’m doing, stand-up gold, Harrison Ford is actually a pretty major genuine threat against
it. The actor. He’s kind of notorious around the universe and performing lately. And he
attacks it. . . . [¶] . . . And some of my circumstances have actually been pulled together
with James T. Kirk in the movie, I’m helping out a little bit, helping out in the universe
. . . . But the force itself actually is a threat and it actually gets taken down by the
meditation, stand-up gold, that I do.” According to E.H., however, the dark side forces
do not necessarily need to be destroyed, as they can “actually be converted to good by
doing things like wearing brown clothes and white clothes.”
       E.H. did not believe he was dangerous and would not take medication if released,
as he gets “Satanically possessed” when he takes it. He summed things up by stating:
“The universe itself just sort of needs me out soon. It would tremendously help. There’s
a lot of danger going on.” At the conclusion of the hearing, the trial court granted the
Public Conservator’s petition to extend E.H.’s Murphy conservatorship. This timely
appeal followed.
                                      II. DISCUSSION
       As stated above, appellate counsel in this matter filed a Wende brief, asking us to
conduct our own independent review of the record. In addition to setting forth the facts
and procedural posture of this case, counsel indicated that he advised E.H. that he could
request appointment of a new attorney. He also informed E.H. of his right to file a
supplemental brief with this court within 30 days, in order to bring to the court’s attention
any issues E.H. believes deserve review. We have not received a supplemental brief.
       Generally, speaking, Wende review is required only for an indigent criminal
defendant’s first appeal as a matter of right. (Ben C., supra, 40 Cal.4th at pp. 535-537.)
In Ben C., our Supreme Court refused to extend this right of independent review to
appeals from civil judgments under the LPS Act, despite the fact that such judgments
result in a significant deprivation of liberty. (Id. at pp. 535, 537-538, 540.) Other cases


                                               6
have similarly resisted extending Wende review in various noncriminal contexts,
including appeals similar to the one before us. (People v. Dobson (2008) 161
Cal.App.4th 1422, 1425, 1430-1438 [Wende review not required in an appeal from a
denial of a petition for restoration of competency under Penal Code section 1026.2 filed
by an individual previously found not guilty by reason of insanity]; People v. Taylor
(2008) 160 Cal.App.4th 304, 308, 312-313 [Wende review not required in appeal from
postconviction commitment under the Mentally Disordered Offender Act, Pen. Code,
§ 2962 et seq.]; see also In re Sade C. (1996) 13 Cal.4th 952, 959 [no Wende review for
appeals from orders affecting parental custody in juvenile dependency cases].)
       Appellate counsel urges us to conclude that Murphy conservatorships should be
treated differently for purposes of Wende review, given their criminal underpinnings and
streamlined procedural structure. The provisions for Murphy conservatorships were
added to the LPS Act in 1974 “in order to distinguish between persons who do, and do
not, present a danger to the public. They are intended to ‘address the difficult problem of
integrating and resolving the conflicting concerns of protecting society from dangerous
individuals who are not subject to criminal prosecution,’ while ‘preserving a libertarian
policy regarding the indefinite commitment of mentally incompetent individuals who
have yet to be convicted of criminal conduct, and safeguarding the freedom of
incompetent criminal defendants who present no threat to the public.’ ” (County of Los
Angeles, supra, 222 Cal.App.4th at p. 445; People v. Karriker (2007) 149 Cal.App.4th
763, 775-776 (Karriker).) However, although Murphy conservatorships are based on an
alternate definition of grave disability under the LPS Act, they are still a type of civil
commitment and, once established, they are subject to the same annual renewal process
and procedural protections applicable generally to long-term LPS conservatorships.
(§§ 5008, subd. (h)(1), 5361; County of Los Angeles, supra, 222 Cal.App.4th at pp. 442-
443, 445, 454; Karriker, supra, 149 Cal.App.4th at p. 776.) Under such circumstances,
we doubt an appeal involving a Murphy conservatorship is distinguishable in any
meaningful way from the precedent cited above which refused to mandate Wende review
in similar contexts.


                                              7
       Nevertheless, we note that, in his dissent in Ben C., former Chief Justice George
argued in the context of the LPS Act that “[i]t is undisputed that the private interests at
stake are of the most fundamental nature, as the conservatee may be subjected to
restraints upon physical freedom and personal autonomy for lengthy periods, and may be
denied other basic civil rights as well.” (Ben C., supra, 40 Cal.4th at p. 545, 547 (dis.
opn. of George, C.J.).) Under such circumstances, as the dissent indicates, it is a small
matter “to confirm that proper procedures were followed and that the order is supported
by sufficient evidence.” (Id. at p. 555, (dis. opn. of George, C.J.).) Indeed, even the
majority opinion in Ben C. indicates that appellate courts possess the discretion to retain
such an appeal for consideration in the appropriate case. (Id. at p. 544, fn. 7; see also id.
at p. 556, (dis. opn. of George, C.J.) [“[t]he majority’s holding that independent review is
not constitutionally required in LPS appeals in no way prevents the Courts of Appeal
from expending the minimal effort required to provide these appeals with a second look
and to provide an opinion that briefly notes the court has reviewed the record and that
identifies the findings and evidence supporting the order”].)
       Thus, while we may not be required to do so, we elect in this case to exercise our
discretion to conduct a full record review, both because the record is short and because
E.H. has been committed for a significant period of time without any appellate
consideration of his circumstances. Having performed the discretionary review requested
by appellate counsel, we find no issues that require further briefing. A court order
continuing a conservatorship pursuant to section 5361 is reviewed on appeal for
substantial evidence. (Conservatorship of Walker (1989) 206 Cal.App.3d 1572, 1577;
Conservatorship of Murphy (1982) 134 Cal.App.3d 15, 18.) As recited above, there was
substantial evidence to support the trial court’s order extending E.H.’s Murphy
conservatorship. Indeed, the evidence that he continues to fall within the statutory
criteria was overwhelming and largely undisputed. Moreover, E.H. was ably represented
by counsel, both in the trial court and on appeal. We see no error.
                                    III. DISPOSITION
       The judgment is affirmed.


                                              8
                                _________________________
                                REARDON, J.


We concur:


_________________________
RUVOLO, P.J.


_________________________
STREETER, J.




                            9